Case 5:20-mj-01128-HJB Document 7 Filed 09/18/20 Page 1 of 4

UNITED STATES DISTRICT COURT F | L E D
WESTERN DISTRICT OF TEXAS
SAN ANTONIO DIVISION SEP 17 2079

K, U.S. DISTRICT COURT
WE STRICT OF TEXAS
BY.

~~ DEPUTY CLERK

SA: LO-M)- \\28

UNITED STATES OF AMERICA,

 

KRISTOPHER SEAN MATTHEWS (2)

<
2O0 600 0O0 6O0 GOn 4Oe oe Sos

GOVERNMENT’S MOTION FOR DETENTION HEARING, FOR DETENTION,
AND FOR CONTINUANCE

TO THE UNITED STATES MAGISTRATE JUDGE:

The Government, by and through the United States Attorney for the Western District of Texas
and the undersigned Assistant United States Attorney, and pursuant to 18 U.S.C. § 3141, ev. seg, moves
for pretrial detention of Defendant; for a detention hearing regarding the above-named Defendant; and
for a continuance of said hearing. In support of these motions, the Government shows as follows:

L MOTION FOR DETENTION HEARING
The Government requests that a hearing be set regarding detention pursuant to 18 U.S.C. §

3142(f), as this matter involves one of more of the following:
an offense with a maximum sentence of life imprisonment or death
a qualifying controlled substance offense with a maximum sentence of 10 years or more

a felony offense that involves the possession or use of a firearm (including but not limited to
felon in possession of a firearm), destructive device, or any other dangerous weapon

a felony offense that is a crime of violence as defined under 18 U.S.C. § 3156(a)(4) to include a felony
offense under 18 U.S.C. chapter 77, 109a, 110 or 117

O OOO

a terrorism offense listed in section 2332 (g)(5)(B) for which a maximum term of imprisonment of 10yrs or
more,
an offense that involves failure to register as a sex offender under 18 U.S.C. § 2250

a serious risk that the Defendant will flee

Kn xk O &

a serious risk that the Defendant will obstruct or attempt to obstruct justice
Case 5:20-mj-01128-HJB Document 7 Filed 09/18/20 Page 2 of 4

Il. MOTION FOR DETENTION
Grounds for detention. The Government further requests that Defendant be detained pending
trial in this case pursuant to 18 U.S.C. §§ 3141(a) and 3142(e), because no condition or combination

of conditions will reasonably assure:

[X] Defendant’s appearance as required

IX] __ the safety of any other person or the community

Ill. MOTION FOR CONTINUANCE
Three-day continuance. Pursuant to 18 U.S.C. § 3142(f), the Government moves for a three-

day continuance of the detention hearing in the matter.

IV. NOTICE OF REBUTTABLE PRESUMPTION IN FAVOR OF DETENTION
Presumption of detention. In addition, the Government gives notice that 18 U.S.C. §

3142(e)(3) establishes a rebuttable presumption that no condition or combination of conditions will

reasonably assure the appearance of the person as required and the safety of the community, because

there is probable cause to believe that Defendant committed:

a qualifying controlled substance offense with a maximum sentence of 10 years or more

an offense under 18 U.S.C. § 924(c)

an offense under 18 U.S.C. chapter 77 for which a maximum term of imprisonment of
years or more is prescribe

a qualifying offense involving a minor victim

NO ooo

a terrorism offense listed in section 2332 (g)(5)(B) for which a maximum term of imprisonment of | Oyrs
or
more.
Case 5:20-mj-01128-HJB Document 7 Filed 09/18/20 Page 3 of 4

Vv. NOTICE OF APPLICABILITY OF TEMPORARY DETENTION OF UP TO 10 DAYS

Temporary detention. The Government gives notice, pursuant to 18 U.S.C. § 3142(d), that
Defendant is subject to temporary detention of up to ten days, as Defendant may flee or pose a danger
to any other person or the community, and Defendant was:

at the time the offense was committed, on release pending trial for a felony offense

at the time the offense was committed, on release pending imposition or execution of
sentence, appeal of sentence or conviction, or completion of sentence for an offense

at the time the offense was committed, on probation or parole for an offense

oodag

and is not, a United States citizen or not admitted lawfully for permanent residence

Respectfully submitted,

JOHN F. BASH
United States Attorney

‘Sf
BY:

 

MARK ROOMBERG
Assistant United States Attorney
Bar No. 24062266

601 NW Loop 410, Suite 600
San Antonio, Texas 78216-5512
Phone: (210) 384-7100
Case 5:20-mj-01128-HJB Document 7 Filed 09/18/20 Page 4 of 4

UNITED STATES MAGISTRATE COURT
WESTERN DISTRICT OF TEXAS

SAN ANTONIO DIVISION

UNITED STATES OF AMERICA,
Plaintiff,

Vv.

KRISTOPHER SEAN MATTEHWS (2),

Defendant.

 

ORDER

On this date the Court considered the Government’s Motion to Detain Defendant, and the
Court having reviewed said motion enters the following Orders:

IT IS HEREBY ORDERED that the Defendant be temporarily detained pending a
hearing on the Government’s Motion and until further Order of the Court, pursuant to 18 USC
3142(f).

IT IS FURTHER ORDERED that Defendant’s bond hearing is set for

at a.m. / p.m.

SIGNED AND ENTERED on:

 

HENRY J. BEMPORAD
UNITED STATES MAGISTRATE JUDGE
